Case 2:18-cv-03439-NGG-RLM Document 67 Filed 04/30/20 Page 1 of 5 PageID #: 1209




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       SCOTT PELLEGRINO and CHRISTINE VANOS-
       TRAND,                                            MEMORANDUM & ORDER
                            Plaintiffs,                  18-CV-3439 (NGG) (RML)
                     -against-
       NEW YORK STATE UNITED TEACHERS,
       UNITED TEACHERS OF NORTHPORT,
       NORTHPORT-EAST NORTHPORT UNION
       FREE SCHOOL DISTRICT, ANDREW CUOMO,
       LETITIA JAMES; JOHN WIRENIUS, and
       ROBERT HITE,
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiffs Scott Pellegrino and Christine VanOstrand bring this
             putative class action against Defendants New York State United
             Teachers (“NYSUT”) and United Teachers of Northport (the “Un-
             ion Defendants”); Northport-East Northport Union Free School
             District (“Northport-East”); and Andrew Cuomo, Letitia James,
             John Wirenius, and Robert Hite (the “State Defendants”).
             (Compl. (Dkt. 1).) Pending before the court are three motions to
             dismiss the complaint, filed by the Union Defendants (Dkt. 58),
             Northport-East (Dkt. 53), and the State Defendants (Dkt. 50).
             For the reasons explained below, all three motions to dismiss are
             GRANTED.

                 BACKGROUND

                 A. Facts
             The following facts are drawn from Plaintiffs’ complaint and are
             assumed to be true for purposes of the motions to dismiss.




                                            1
Case 2:18-cv-03439-NGG-RLM Document 67 Filed 04/30/20 Page 2 of 5 PageID #: 1210




             See N.Y. Pet Welfare Ass’n v. City of New York, 850 F.3d 79, 86 (2d
             Cir. 2017).1
             Pellegrino is a public-school teacher at Northport-East and a
             member of NYUST. (Compl. ¶ 12.) Pellegrino opposes the collec-
             tive bargaining and other activities of the union, but remains a
             member because of the small difference between the full mem-
             bership dues and the agency fees he would be compelled to pay
             if he resigned from the union. (Id. ¶ 13.) Additionally, he does
             not want to sacrifice “whatever little influence he might be able
             to exert in collective bargaining matters.” (Id.)
             VanOstrand is a public-school teacher in the Union-Endicott Cen-
             tral School District. (Id. ¶ 17.) She is not a NYUST member. (Id.)
             Even still, she is compelled to pay agency fees to the union as a
             condition of her employment. (Id. ¶ 18.) At the time the com-
             plaint was filed, New York law authorized NYUST to collect
             agency fees from nonmembers as a condition of employment.
             (Id. ¶ 21.)

                 B. Procedural History
             Plaintiffs filed their complaint on June 13, 2018. (Compl.) The
             complaint asserted claims against each group of Defendants un-
             der 42 U.S.C. § 1983 and a state law conversion claim against
             the Union Defendants. (Id. ¶¶ 43-44.) Plaintiffs sought varied re-
             lief, including:
                    1) A declaration that Plaintiffs have the constitutional
                       right to not join or financially support a union as a
                       condition of employment,
                    2) a declaration that the New York law allowing for the
                       collection of fair share or agency fees is unconstitu-
                       tional,

             1
              When quoting cases, unless otherwise noted, all citations and quotation
             marks are omitted and all alterations are adopted.




                                                2
Case 2:18-cv-03439-NGG-RLM Document 67 Filed 04/30/20 Page 3 of 5 PageID #: 1211




                    3) injunctive relief prohibiting future collection of fair-
                       share or agency fees,
                    4) compensatory damages for past fair-share or agency
                       fees, and
                    5) compensatory damages for the portion of Pellegrino’s
                       union dues that equated to the fair share fees he
                       would have paid had he not voluntarily joined the un-
                       ion.
             (Id. ¶ 45.)

                 LEGAL STANDARD

             The purpose of a motion to dismiss for failure to state a claim
             under Rule 12(b)(6) is to test the legal sufficiency of a complaint.
             Patane v. Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (per cu-
             riam). A complaint will survive a motion to dismiss if it contains
             “sufficient factual matter, accepted as true, to ‘state a claim to
             relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
             678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
             570 (2007)). “Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not suf-
             fice.” Id.

                 DISCUSSION

                 A. Claims Voluntarily Dismissed by Plaintiffs
             Two weeks after Plaintiffs filed their complaint, the Supreme
             Court decided Janus v. Am. Fed’n of State, Cty., & Mun. Employees,
             Council 31, 138 S. Ct. 2448 (2018). Janus overturned Abood v.
             Detroit Bd. of Ed., 431 U.S. 209 (1977), which, for over forty
             years, explicitly countenanced the collection of fair-share fees
             like the ones at issue here. In response to Janus, the Union De-
             fendants stopped collecting agency fees. (See Mem. in Opp. to




                                                3
Case 2:18-cv-03439-NGG-RLM Document 67 Filed 04/30/20 Page 4 of 5 PageID #: 1212




             Union Defs. Mot. to Dismiss (“Opp. to Union Mot.”) (Dkt. 59) at
             20.)
             As a result of Janus and its aftermath, Plaintiffs have consented
             to the dismissal of several of their claims. Plaintiffs have agreed
             to dismiss with prejudice all claims against the State Defendants
             (see Mem. in Opp. to State Defs. Mot. to Dismiss (Dkt. 51) at 2)
             and all claims against Northport-East (see Mem. in Opp. to North-
             port-East Mot. to Dismiss (Dkt. 54) at 2). Therefore, the State
             Defendants’ and Northport-East’s motions to dismiss are
             GRANTED.
             Additionally, Plaintiffs have agreed to dismiss certain claims
             against the Union Defendants, including (1) Plaintiff’s state-law
             claims, (2) Plaintiff’s constitutional challenges to N.Y. Civil Ser-
             vice Law §§ 208(1)(b)(i) and 208(4)(a), and (3) Plaintiff’s
             claims for prospective relief. (See Opp. to Union Mot. at 20.) The
             Union Defendants’ motion is therefore GRANTED as to these
             claims.

                 B. Plaintiffs’ Remaining Claims
             Remaining are Plaintiffs’ claims related to the payment of pre-
             Janus agency fees and union dues up to the amount of agency
             fees. (See Compl. ¶ 45.) Plaintiffs do not dispute that the Union
             Defendant’s promptly ceased collecting agency fees after Janus
             was decided, but seek monetary damages for the agency fees col-
             lected prior to Janus. (Opp. to Union Mot. at 20-22.) However,
             recent controlling precedent dooms these claims as well.
             This month, the Second Circuit decided Wholean v. CSEA SEIU
             Local 2001, 955 F.3d 332, 2020 WL 1870162 (2d Cir. 2020).
             Wholean and this case are close factual analogues. There, as here,
             the plaintiffs alleged that mandatory collection of fair-share fees
             as a condition of employment was unconstitutional. Id. at *1.
             There, as here, the defendants ceased collection of fair-share fees
             when Janus was decided, and the plaintiffs sought to recover




                                              4
Case 2:18-cv-03439-NGG-RLM Document 67 Filed 04/30/20 Page 5 of 5 PageID #: 1213




                monetary damages for pre-Janus fees. Id. at *2. Finally, there, as
                here, the defendants moved to dismiss the claim for pre-Janus
                fees based on the good faith defense. Id.
                Because Wholean is nearly identical to the case at hand, its hold-
                ing—“that a party who complied with directly controlling
                Supreme Court precedent in collecting fair-share fees cannot be
                held liable for monetary damages under § 1983,” id. at *2—
                completely forecloses Plaintiffs’ only remaining claim. Therefore,
                the Union Defendants’ motion to dismiss is GRANTED.

                    CONCLUSION

                For the reasons stated above, the court GRANTS the motions to
                dismiss filed by the Union Defendants (Dkt. 58), Northport-East
                (Dkt. 53), and the State Defendants (Dkt. 50). The Clerk of Court
                is respectfully DIRECTED to enter judgment and close the case
       SO ORDERED.


       Dated:      Brooklyn, New York
                   April 30, 2020

                                                           _/s/ Nicholas G. Garaufis _
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                                5
